808 N.E.2d 1008 (2004)
209 Ill.2d 594
283 Ill.Dec. 720
PEOPLE State of Illinois, respondent,
v.
Richard C. NITZ, petitioner.
No. 98209.
Supreme Court of Illinois.
May 26, 2004.
Petition for leave to appeal denied.
In the exercise pf this Court's supervisory authority, and in light pf the apparent withdrawal of the published decision in People v. Nitz, 319 Ill.App.3d 949, 254 Ill.Dec. 281, 747 N.E.2d 38 (2001), the Appellate Court, Fifth District, is directed to vacate its March 5, 2004, Rule 23 order in People v. Nitz, 319 Ill.App.3d 949, 254 Ill.Dec. 281, 747 N.E,2d 38, disposing of only the issue set forth in this Court's supervisory order entered in People v. Nitz, 206 Ill.2d 633, 278 Ill.Dec. 810, 799 N.E.2d 675 (2003). The appellate court is directed to enter one published opinion or Rule 23 order disposing of all issues in defendant's appeal, including the issue set forth in this Court's supervisory order.